                                UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF TENNESSEE
                                     NASHVILLE DIVISION


      JANEK JOHN PAWLIK,

             Plaintiff,                                Case No. 3:18-cv-01301

      v.                                               Judge Aleta A. Trauger
                                                       Magistrate Judge Newbern
      AMC ENTERTAINMENT HOLDINGS,
      INC.,

             Defendant.


                                       MEMORANDUM ORDER

            The referral order in this civil action authorizes the Magistrate Judge to oversee service of

     process on the defendant. (Doc. No. 6.) It appears that pro se Plaintiff Janek John Pawlik has

  attempted to serve Defendant AMC Entertainment Holdings, Inc. (AMC) by mail. (Doc. No. 8.)

  For the reasons that follow, neither the proof of service that has been filed nor the method of

  service employed appear to comply with applicable federal and state rules. Pawlik is therefore

  ORDERED to complete service in compliance with Federal Rule of Civil Procedure 4 as outlined

  below by April 10, 2019.

I.          Background

            On November 20, 2018, Pawlik filed a pro se complaint alleging that AMC violated Title

  III of the Americans with Disabilities Act (ADA) by failing to “install[] handicap buttons in order

     to enter or exit the main entry locations” at “the recently acquired Carmike Cinemas . . . .” (Doc.

  No. 1, PageID# 4.) The Clerk issued a summons to AMC on November 20, 2018. (Doc. No. 5.)

  On December 12, 2018, Pawlik filed a copy of the summons, a blank proof of service form, and a

  U.S. Mail return receipt. (Doc. No. 7, PageID# 22–24.) The return receipt shows that an article of
      mail addressed to AMC at “One AMC Way, 11500 Ash Street, Leawood[,] Kansas 66211” was

      delivered on November 26, 2018, and signed for by “Zoe Godwin[.]” (Id. at PageID# 24.) Pawlik’s

      own name and address appear in the box designated for the sender’s contact information. (Id.)

II.          Analysis

             A.      Proof of Service

             Federal Rule of Civil Procedure 4(l) requires that, “[u]nless service is waived,” and

   “[e]xcept for service by a United States marshal or deputy marshal, proof must be by the server’s

   affidavit.” Fed. R. Civ. P. 4(l). Pawlik has not filed an affidavit to prove service on AMC. The

  document Pawlik has filed is not signed and it is not “a ‘sworn statement in writing made . . . under

   an oath or on affirmation before . . . an authorized officer.’” Sfakianos v. Shelby Cty. Gov’t, 481

   F. App’x 244, 245 (6th Cir. 2012) (quoting Mason v. Clark, 920 F.2d 493, 495 (8th Cir. 1990)).

   Nor is it verified in a way that would make it a valid substitute for an affidavit. See 28 U.S.C.

      § 1746(2) (explaining that, whenever federal law requires that a mater be proved by affidavit, that

      matter may also be proved through use of the following, or substantially similar, language: “I

      declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct.

      Executed on (date). (Signature)”).

             Even if the document Pawlik filed could be construed as an affidavit, it would still be

      insufficient to prove service because (1) it is not clear whether the complaint in this action was

      served with the summons; and (2) Pawlik, as a party to this lawsuit, cannot also be the process

      server. See Fed. R. Civ. P. 4(c)(1)–(2); Christian v. Delta Airlines, No. 2:16-cv-02672, 2017 WL

      9440784, at *2 (W.D. Tenn. June 9, 2017).




                                                        2
        B.      Method of Service

        While “[f]ailure to prove service does not affect the validity of service[,]” it is not apparent

from the record as it now stands that Pawlik has actually served AMC in compliance with the

applicable rules. Fed. R. Civ. P. 4(l)(3). The Federal Rules of Civil Procedure do not permit service

of a corporation by mail alone. See, e.g., Walker v. Brooke Corp., No. 08-cv-14574, 2009 WL

1689653, at *2 (E.D. Mich. June 17, 2009). Instead, Rule 4(h) provides two acceptable methods

for serving corporate defendants like AMC. First, Rule 4(h) provides that service on a domestic or

foreign corporation in a United States judicial district may be accomplished

        by delivering a copy of the summons and of the complaint to an officer, a managing
        or general agent, or any other agent authorized by appointment or by law to receive
        service of process and—if the agent is one authorized by statute and the statute so
        requires—by also mailing a copy of each to the defendant . . . .

Fed. R. Civ. P. 4(h)(1)(B). Courts interpreting this rule have held that “delivery means personal

delivery, not service by mail.” Cunningham v. Select Student Loan Help, LLC, No. 3:15-cv-, 2016

WL 7368595, at *3 (M.D. Tenn. Dec. 20, 2016), adopted by 2017 WL 10399393 (M.D. Tenn.

May 25, 2017). Here, there is no indication that Pawlik caused a copy of the summons and

complaint to be personally delivered to an authorized individual. Rule 4(h)(1)(B) is therefore not

satisfied. The second method of service under Rule 4(h) allows for service of a corporation “in the

manner prescribed by Rule 4(e)(1) for serving an individual . . . .” Fed. R. Civ. P. 4(h)(1)(A). That

method of service involves “following state law for serving a summons . . . in the state where the

district court is located or where service is made . . . .” Fed. R. Civ. P. 4(e)(1). Accordingly, in this

action, Pawlik may serve AMC in accordance with either Tennessee or Kansas law.

        The Tennessee Rules of Civil Procedure allow for service of an out-of-state corporation by

mail in certain circumstances, but Pawlik has not shown that those circumstances are satisfied here.

See Tenn. R. Civ. P. 4.05(1)(a) (allowing service on an out-of-state defendant by any form of


                                                   3
service authorized under Rule 4.04); Tenn. R. Civ. P. 4.04(10) (authorizing service by mail under

certain circumstances). For example, Tennessee Rule of Civil Procedure 4.03(2) requires a party

attempting service by mail to file with the clerk “the original summons, endorsed as below; an

affidavit of the person making service setting forth the person’s compliance with the requirements

of this rule; and[] the return receipt . . . .” Tenn. R. Civ. P. 4.03(2). Again, Pawlik has not filed an

affidavit regarding service. Moreover, Tennessee Rule 4.03(2) provides that service by mail is only

complete “[i]f the return receipt is signed by the defendant, or by a person designated by Rule 4.04

or by statute . . . .” Id.; see also Hall v. Haynes, 319 S.W.3d 564, 577 (Tenn. 2010) (discussing

“Rule 4.03’s explicit restriction of who[] may sign the return receipt”). There is no indication that

Zoe Godwin is designated to receive service of process for AMC under either Tennessee Rule 4.04

or by statute. Pawlik therefore has not shown that he served AMC in compliance with Tennessee

law.

        Kansas law provides that

        [s]ubstantial compliance with any method of serving process effects valid service
        of process if the court finds that, notwithstanding some irregularity or omission, the
        party served was made aware that an action or proceeding was pending in a
        specified court that might affect the party or the party’s status or property.

Kan. Stat. Ann. § 60-204. Here, there is no indication that AMC is aware of this pending

proceeding. The return receipt that Pawlik filed shows only that he sent an item of mail to an AMC

address in Leawood, Kansas, and that a person whose position and relationship to AMC is

unknown signed for that piece of mail.

        Consequently, Pawlik has not yet carried his burden to establish that his attempted service

on AMC is valid. See DASFortus Techs., LLC v. Precision Prods. Mfg. Co., Ltd. (Hong Kong),

No. 3:07-cv-0866, 2008 WL 11388115, at *3 (M.D. Tenn. Nov. 10, 2008) (“The party that has

attempted service bears the burden of establishing that service was, indeed, valid.”).


                                                   4
              C.      Time for Service

              There is a second service-related problem in this case arising out of Rule 4’s mandate that

    “[a] summons must be served with a copy of the complaint[,]” Fed. R. Civ. P. 4(c)(1), and that

    such service must occur “within 90 days after the complaint is filed,” Fed. R. Civ. P. 4(m). Pawlik

    filed his complaint on November 20, 2018, and the period for service has now passed. Therefore,

    under Rule 4(m), “the court—on motion or on its own after notice to the plaintiff—must dismiss

    the action without prejudice against th[e] defendant or order that service be made within a specified

       time.” Fed. R. Civ. P. 4(m). The Court must extend the time for service upon a showing of good

       cause, and the Court may exercise its discretion to permit late service even where a plaintiff has

       not shown good cause. Id.; Fed. R. Civ. P. 4(m) advisory committee’s note to the 1993 amendment;

       see also Henderson v. United States, 517 U.S. 654, 662 (1996); DeVane v. Hannah, No. 3:11-cv-

    00389, 2011 WL 5916433, at *2 (M.D. Tenn. Nov. 28, 2011). In light of Pawlik’s pro se status,

    and what appears to be a good faith effort to effect service, the Court will exercise its discretion

    and afford Pawlik additional time to serve AMC.

III.          Conclusion

              Pawlik is therefore ORDERED to complete service in compliance with Federal Rule of

    Civil Procedure 4 and to file proof of that service by April 10, 2019. Pawlik is forewarned that

   failure to obtain service by that date will likely result in a recommendation that this case be

   dismissed without prejudice.

              It is so ORDERED.



                                                           ____________________________________
                                                           ALISTAIR E. NEWBERN
                                                           United States Magistrate Judge



                                                       5
